December 3, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      ROTENCO, S.A. DE C.V., Appellant

NO. 14-15-00517-CV                          V.

    OSCAR PULIDO INDIVIDUALLY AND D/B/A INTERNATIONAL
INDUSTRIAL SUPPLIERS CO., SURTIND, INC AND SURTIND IMP. & EXP.,
                     S.A. DE C.V., Appellees
               ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on May 27, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Rotenco, S.A. De C.V..
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.